             Case 1:21-cv-02078-UNA Document 5 Filed 08/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                       FILED
                                                                                       AUG 23 2021
                                                                                  Clerk, U.S. District & Bankruptcy
RONNIE LEE ALSTON,                              )                                 Court for the District of Columbia
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No. 1:21-cv-02078 (UNA)
                                                )
                                                )
NATIONAL CREDIT                                 )
UNION ASSOCIATION, et al.,                      )
                                                )
                 Defendants.                    )

                                   MEMORANDUM OPINION

        This matter is before the court on its initial review of plaintiff’s pro se complaint, ECF No.

1, and application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s

IFP application and dismiss the complaint for failure to comply with Federal Rule 8(a).

        Plaintiff, who provides a “c/o” address in the District, but seems to be domiciled in

Forestville, Maryland, see Compl. Exhibits, ECF No. 1-1, at 3, 14, 19, 30, 32, 34, 36, sues the

National Credit Union Association (“NCUA”) and the Democracy Federal Credit Union

(“DFCU”), both of which are headquartered in Alexandria, Virginia, see id. at 3, 39; Compl. at 1.

In the case caption, plaintiff provides a District address affiliated with a singular DFCU branch,

see Compl. at 1, but the allegations in the complaint have little to no connection with that branch.

Instead, the allegations mostly arise from plaintiff’s interactions with a DFCU branch located in

Hill Branch, Maryland, near his residence in Forestville. 1 See id. at 2; Compl. Exs. at 5–12, 14–

19, 22, 24, 26–8.


1
         For these reasons, the basis for venue in this District is also quite unclear. Venue in a civil
action is generally proper only in (1) the district where any defendant resides, if all defendants
reside in the same state in which the district is located, (2) in a district in which a substantial part
of the events or omissions giving rise to the claim occurred (or a substantial part of the property
that is the subject of the action is situated), or (3) in a district in which any defendant may be found,
          Case 1:21-cv-02078-UNA Document 5 Filed 08/23/21 Page 2 of 3




        The complaint is far from a model in clarity, and plaintiff cites to a litany of federal

authority, including, but not limited to: the First, Fifth, and Fourteenth Amendments, the Truth in

Lending Act (“TILA”), and the Federal Tort Claims Act (“FTCA”). See Compl. at 1,4–5, 7;

Compl. Exs. at 3. The applicability of these amendments and statutes to plaintiff’s claims and to

the intended defendants are, at best, vague, and at worst, completely misplaced. Where it can be

understood, plaintiff alleges that certain DFCU defendants are engaged in an ongoing conspiracy

to infringe upon his rights. See Compl. Exs. at 3, 6, 9–12, 14. At root, plaintiff is aggrieved

regarding the DFCU Branch’s alleged mishandling of several loan applications and their respective

eventual denials. See id. at 5–40; see Compl. at 2–5. He additionally contends that NCUA has

failed to properly communicate and assist him in proceeding administratively with his FTCA and

TILA claims against DFCU. See Compl. at 1–9. He seeks millions in damages. See Compl. Exs.

at 3.

        The 51-page complaint is rambling, disorganized, and difficult to follow. Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures

that defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a “complaint [] contains an untidy



if there is no district in which the action may otherwise be brought. See 28 U.S.C. § 1391(b); see
also 28 U.S.C. § 1406(a) (providing for dismissal). It does not appear that any of the defendants
are located here, or at the very least, their headquarters are located in Virginia. The events
transpired in Maryland. To the extent that plaintiff may rely on 28 U.S.C. § 1402(b) to establish
venue, as noted, it is uncertain if plaintiff is actually domiciled here or in Maryland.
            Case 1:21-cv-02078-UNA Document 5 Filed 08/23/21 Page 3 of 3




assortment of claims that are neither plainly nor concisely stated, nor meaningfully distinguished

from bold conclusions, sharp harangues and personal comments [,]” it does not fulfill the

requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom.

Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The instant complaint

falls within this category. Furthermore, the complaint paragraphs are conflated and are not limited

“to a single set of circumstances.” See Fed. R. Civ. P. 10(b).

        Finally, plaintiff fails to adequately plead the deprivation of a protected right. While

plaintiff references, in passing, various types of “discrimination,” and vague violations of his

constitutional rights, there is no articulation of specific facts supporting the types of discrimination

allegedly endured, and “[e]vents may not have unfolded as Plaintiff wished, but his dissatisfaction

. . . [does] not form a basis for a due process violation[,]” Melton v. District of Columbia, 85 F.

Supp. 3d 183, 193 (D.D.C. 2015). Plaintiff also fails to identify other individual or individuals to

whom these rights he was deprived were afforded, nor does he allege how [] other individuals were

similarly situated, as he must in order to state a viable equal protection claim.” Id. “[F]ederal court

jurisdiction must affirmatively appear clearly and distinctly. The mere suggestion of a federal

question is not sufficient to establish the jurisdiction of federal courts.” Johnson v. Robinson, 576

F.3d 522, 522 (D.C. Cir. 2009) (citing Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir.1990) (per

curiam)).

        For all of these reasons, this case is dismissed without prejudice. A separate order

accompanies this memorandum opinion.

Date: August 23, 2021                           /s/______________________
                                                  EMMET G. SULLIVAN
                                                  United States District Judge
